Citation Nr: 1119068	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-05 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1963 to April 1964.

This matter arises before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In April 2009, the Veteran testified at a Travel Board hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing has been reviewed and is associated with the claims file.

The issue of entitlement to service connection for a left knee disability, to include as secondary to the service-connected residuals of a left ankle fracture, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's current hearing loss disability is not a result of the acoustic trauma he experienced in active military service; nor did sensorineural hearing loss manifest to a compensable degree within one year of discharge from active military service.  


CONCLUSION OF LAW

A hearing loss disability was not incurred in or aggravated by active military service, nor may it be presumed to have incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Previous Board Remand

In November 2009, the Board remanded the case to the RO via the Appeals Management Center (AMC) for further development and readjudication of the Veteran's claim.  Specifically, the Board ordered the AMC to obtain the Veteran's Social Security Administration (SSA) records and to schedule the Veteran for a compensation and pension examination in order to determine the etiology of the Veteran's hearing loss disability.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  When remand orders are not complied with, the Board must ensure compliance.  However, only substantial compliance, not strict compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  VA obtained the Veteran's SSA records and then afforded the Veteran with an adequate medical examination in March 2010.  Based on the foregoing, the Board finds that the AMC substantially complied with the November 2009 remand.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice"). VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In November 2006 and June 2007 correspondence, the RO advised the Veteran of what the evidence must show to establish entitlement to service connection for his claimed disorder and described the types of evidence that the Veteran should submit in support of his claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The VCAA notice letter also addressed the elements of degree of disability and effective date.  Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO obtained the Veteran's VA and private treatment records, obtained the Veteran's SSA records, and associated both the Veteran's service treatment records (STRs) and his hearing transcript with the claims file.  The RO also afforded the Veteran with a compensation and pension examinations in March 2010.  To that end, when VA undertakes to provide a VA medical examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case was adequate, as it was predicated on a full reading of the medical records in the Veteran's claims file.  The examination included the Veteran's subjective complaints about his disability and the objective findings concerning his disability.  Importantly, the examination report contained sufficient evidence by which to decide the claim in regards to the onset of the Veteran's hearing loss and the possible relationship between the claimed disability and his active military service.

The Veteran has not made the RO, the AMC, or the Board aware of any other evidence relevant to this appeal that he or the VA needs to obtain.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Accordingly, the Board will proceed with appellate review.  

Legal Criteria

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

With respect to disability claims due to hearing loss, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  VA regulations, however, do not preclude service connection for a hearing loss that first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Furthermore, where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  

Generally, where the determinative issue involves a medical diagnosis or causation, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay persons can provide an eye-witness account of a veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of  disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 303.  

Analysis

The Veteran filed a claim for hearing loss in September 2006.  He contends that he suffered acoustic trauma during his military service that has caused his current hearing loss disability.  The Veteran asserts that he was exposed to loud noises on the rifle range, specifically citing one incident in January or February 1964 at Camp Matthews when the person standing five feet from him shot off three rounds before he put his hearing protection in his ears.  

The medical evidence of record shows the Veteran currently suffers from a bilateral hearing impairment as defined by VA regulation.  See 38 C.F.R. § 3.385.  Indeed, most recently, the Veteran exhibited pure tone thresholds in decibels (dB) of 45 dB at 500 Hertz (Hz), 40 dB at 1000 Hz, 35 dB at 2000 Hz, 45 dB at 3000 Hz, and 75 dB at 4000 Hz for the right ear and 45 dB at 500 Hz, 60 dB at 1000 Hz, 40 dB at 2000 Hz, 65 dB at 3000 Hz, and 75 dB at 4000 Hz for the left ear with speech recognition scores of 94 percent for the right ear and 94 percent for the left ear at the March 2010 VA audiological examination.  However, as explained below, the Board finds that the preponderance of the evidence weighs against the Veteran's claim, and his appeal is denied.  

With respect to the Veteran's active military service, the Board observes that the Veteran's ears were clinically normal and his hearing was a normal 15/15 on a whisper voice test at his April 1964 discharge examination.  The Veteran also did not complain of problems with hearing during service.  In fact, there is no evidence that the Veteran was treated or diagnosed with a hearing loss disability after service until he was diagnosed with a bilateral "neurosensory" hearing loss disability in March 2006 at the VA Medical Center in Cheyenne.  The treating doctor wrote that the Veteran did not have a great deal of noise exposure in the military.  An audiologist conducted an audiological evaluation the same day and diagnosed the Veteran with normal sloping to profound sensorineural hearing loss bilaterally.  She also reported that the Veteran did not feel that the trouble he was experiencing with his hearing was related to his time in the military.  The Veteran underwent another audiometric examination in June 2008.  He told this audiologist that his noise exposure was on the rifle range in the military when the person next to him shot five rounds before he could put hearing protection in his ears.  The audiologist also noted that the Veteran's post-service occupational noise exposure included work as a machinist on jet and rocket engines with eventual hearing protection and that the Veteran "shoots" with double hearing protection.  The audiologist advised the Veteran to file a claim for a hearing loss disability but did not provide a nexus opinion.  In September 2008, the Veteran was fitted with hearing aids.
As mentioned previously, the Veteran was then afforded a compensation and pension examination in March 2010.  At the examination, he demonstrated a moderate sensorineural hearing loss disability in the right ear and moderately severe sensorineural hearing loss disability for the left ear.  The examiner reviewed the Veteran's claims file and noted that he had normal hearing during his four months of service and did not seek hearing aids until one to two years before the examination.  She then stated that the Veteran worked in numerous noisy occupations in the 46 years since his discharge from active military service before opining that his bilateral hearing loss disability was unlikely the result of or aggravated by his active military service.   To support this opinion, the audiologist cited the Institute of Medicine's report on noise exposure in the military that concluded that noise induced hearing loss occurs immediately and that there is no scientific support for delayed onset of noise induced hearing loss, including weeks, months, or years after the exposure event.

The Board observes that the record does not contain a competent medical opinion linking the Veteran's bilateral hearing loss disability to his period of active military service.  The record also does not demonstrate a continuity of symptomatology for a hearing loss disorder.  In this regard, the Board notes that the Veteran's hearing was normal upon his discharge from service and, significantly, there is no evidence of an audiological test until 2006.  This extended period of time between service and evidence of a hearing loss disability weighs against any statements made by the Veteran concerning continuity of hearing loss after his separation from service.  In this regard, the Board notes that the Veteran has asserted that his hearing loss is related to his military service and that his wife stated in March 2009 that she witnessed a hearing test in which the Veteran had trouble hearing in either winter 1970 or early 1971.  The Veteran's wife also wrote that she had sent a letter in previously that VA had lost.  Although the Board finds the Veteran's report of in-service noise exposure credible, the Board affords more probative value to the statements the Veteran made to SSA and VA treatment providers before he filed his claim in September 2006 than to the statements he made after filing his claim.  Specifically, the Veteran's SSA records contain a statement that his hearing has gotten worse "from many years of working in noisy conditions plus shooting" and he told his VA treatment providers that he did not think his hearing loss was caused by military service.  Moreover, as mentioned previously, the March 2006 treatment record indicates that the Veteran did not have a great deal of military noise exposure.  Furthermore, neither the Veteran nor his wife is competent to diagnose his hearing loss disability.  Thus, the Board finds that the evidence of record does not indicate that the Veteran's hearing loss disability has continued since his active military service.  
  
In light of the foregoing, the Board finds that evidence does not show that the Veteran's current hearing loss disability is related to active military service, to include in-service military noise exposure.  To be sure, the first documentation of a hearing loss disability is not shown until 2006, some 42 years after his discharge.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Finally, a VA audiologist was unable to link the Veteran's hearing loss disability to his military noise exposure after review of the Veteran's claims file, and the record does not contain a competent medical opinion linking this disability to the Veteran's military service.

Additionally, the Board notes that there is no objective evidence that sensorineural hearing loss manifested itself to a compensable degree within one year of the Veteran's separation from military service.  As noted previously, sensorineural hearing loss was first documented many years after service.  Thus, service connection is not warranted for hearing loss on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Although the Board accepts the Veteran's account that he sustained acoustic trauma in service due to noise exposure, a hearing loss disability as defined by VA regulation had not manifested until many years after service and has not been linked by a competent medical opinion to active military service, to include acoustic trauma sustained therein.  Thus, the competent evidence of record does not establish a causal link between the Veteran's current hearing loss disability and his period of active military service.  Therefore, the Board must find that service connection is not warranted in this case for a hearing loss disability.
For the foregoing reasons, the Board finds that the claim of service connection for a hearing loss disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


